Case 1:16-cr-20897-PAS Document 148-2 Entered on FLSD Docket 07/12/2019 Page 1 of 14




                   Exhibit B
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page12ofof13
                                                                                     14
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page23ofof13
                                                                                     14
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page34ofof13
                                                                                     14
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page45ofof13
                                                                                     14
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page56ofof13
                                                                                     14
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page67ofof13
                                                                                     14
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page78ofof13
                                                                                     14
Case
 Case1:16-cr-20897-PAS
      1:16-cr-20897-PAS Document
                         Document148-2
                                  134 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket06/03/2019
                                                              07/12/2019 Page
                                                                          Page89ofof13
                                                                                     14
Case 1:16-cr-20897-PAS Document 148-2
                                134 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           06/03/2019
                                                             07/12/2019Page
                                                                        Page9 of
                                                                              1013
                                                                                 of
                                       14
Case
Case1:16-cr-20897-PAS
     1:16-cr-20897-PAS Document
                       Document134
                                148-2Entered
                                       Entered
                                             onon
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/03/2019
                                                              07/12/2019Page
                                                                          Page
                                                                             1011
                                                                               of 13
                                                                                  of
                                        14
Case
Case1:16-cr-20897-PAS
     1:16-cr-20897-PAS Document
                       Document134
                                148-2Entered
                                       Entered
                                             onon
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/03/2019
                                                              07/12/2019Page
                                                                          Page
                                                                             1112
                                                                               of 13
                                                                                  of
                                        14
Case
Case1:16-cr-20897-PAS
     1:16-cr-20897-PAS Document
                       Document134
                                148-2Entered
                                       Entered
                                             onon
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/03/2019
                                                              07/12/2019Page
                                                                          Page
                                                                             1213
                                                                               of 13
                                                                                  of
                                        14
Case
Case1:16-cr-20897-PAS
     1:16-cr-20897-PAS Document
                       Document134
                                148-2Entered
                                       Entered
                                             onon
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/03/2019
                                                              07/12/2019Page
                                                                          Page
                                                                             1314
                                                                               of 13
                                                                                  of
                                        14
